DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election of Group II invention without traverse encompassing claims 1-7, and 11-20 in the reply filed on 06/25/2021 is acknowledged. 
Claims 8-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/25/2021.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the first and the second layer” mentioned in claims 3-5 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

For examination purposes, the first layer and the second are interpreted by magnetic strips or narrow piece. Applicant is advised to show the first and the second layers, or appropriate correction is required to overcome this issue.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 19, the examiner notes that this claim includes the term “ferromagnetic material” which renders the claim indefinite, because it is unclear which element from claim 1 is ferromagnetic. The specification only set forth that the layers or strips are ferromagnetic, and that none of these elements are disclosed in claim 1. Fox examination purposes, the claims will be interpreted regarding the ferromagnetic 
Regarding claim 20, the examiner notes that this claim includes the claimed phrase “moistening the grooves” which is being treated as a method step of using the apparatus; that is. As set forth in MPEP 2173.05(p), a claim which claims both an apparatus and a method step of using the apparatus is indefinite under 35 USC 112 second paragraph and the claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2173.05. Applicant is recommended to clarify to overcome this issue.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 18-19 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Rabe et al (US 20090217939 A1).
Regarding claim 1, Rabe discloses an applicator comprising: a first leg (“A” in the annotated Fig. 12A below) comprising a first proximal end (“B” in the annotated Fig. 12A below) and a first distal end (“C” in the annotated Fig. 12A below); a second leg (“D” in the annotated Fig. 12A below) comprising a second proximal (“E” in the annotated Fig. 

    PNG
    media_image1.png
    284
    800
    media_image1.png
    Greyscale

Regarding claim 18, Rabe discloses the claimed invention of claim 1. Rabe further discloses wherein said holders are fixed to the legs (See annotated Fig. 12A above).
Regarding claim 19, Rabe discloses the claimed invention of claim 1. Rabe further discloses ferromagnetic material (Para. 0056).

Claims 1, 3-5, and 11-13 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated by Zhao (US 20180235298 A1).
Regarding claim 1, Zhao discloses an applicator comprising: a first leg (“A” in the annotated Fig. 2 below) comprising a first proximal end (“B” in the annotated Fig. 2 

    PNG
    media_image2.png
    832
    851
    media_image2.png
    Greyscale

Regarding claim 3, Zhao discloses the claimed invention of claim 1. Zhao further discloses a first layer (Fig. 1, flexible stripe 32) is provided along the first side; and a second  layer (Para. 0031 “The sheet-like magnetic stripe or iron-based film 43 of the upper magnetic eyelashes member 41 is aligned with the yellow indicator 51 and are absorbed onto the upper clip plate 20 precisely through magnetic attraction”. The examiner notes that the second layer is the narrow layer with magnetic attraction that precisely through magnetic attraction”).
Regarding claim 4, Zhao disclose the claimed invention of claim 3. Zhao further discloses the first layer comprises a first strip (flexible strip 32), and the second layer comprises a second strip (See the annotated Fig. 5 below based on the examiner interpretation of the second layer described in the drawing objection above, and based on the definition of strip found in the dictionary, which is, “a narrow piece, comparatively long and usually of uniform width” See: https://www.dictionary.com/browse/strip).

    PNG
    media_image3.png
    362
    860
    media_image3.png
    Greyscale

Regarding claim 5, Zhao discloses the claimed invention of claim 4. Zhao further discloses whereinIn re Kim (Ser. No. 16/453,685) Election Response to May 12, 2021 Restriction RequirementPage -3-at least one of the first and second layers comprises one (See 

    PNG
    media_image4.png
    403
    763
    media_image4.png
    Greyscale

Regarding claim 11, Zhao discloses the claimed invention of claim 1. Zhao further discloses wherein a first mark (Para. 0030 & Fig. 6, 52) is provided on the first holder (31); and a second mark (Para. 0030 & Fig. 5, 51) is provided on the second holder (20).  
Regarding claim 12, Zhao discloses the claimed invention of claim 11. Zhao further discloses the first mark is provided on the first holder (31) at a center position in an extending direction of the first side (Fig. 6, 52); and the second mark (Fig. 5, 51) is provided on the second holder (20) at a center position in an extending direction of the second side.  
Regarding claim 13, Zhao discloses the claimed invention of claim 1. Zhao further discloses wherein the first side and the second side are adjustable in curvature (Fig. 1-2 and para. 006 “the upper and lower clip plate is made of iron materials or magnetic materials” The examiner notes that the magnetic material or iron materials is capable to provide flexibility to the curvatures).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, and 14 -17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20180235298 A1) in view of Andreula (US 5097598 A).
Regarding claim 2 and 14, Zhao discloses the claimed invention of claim 1. Zhao further discloses wherein the first side is provided with a first groove (Fig. 1, the groove is the location where the flexible stripe 32 is positioned); and the first groove extends along a whole length of the first side (Fig. 1). Zhao does not explicitly disclose
 the second side is provided with a second groove; and the second groove extends along a whole length of the second side.  
Andreula teaches an apparatus for treating natural eyelashes (Fig. 1) with first groove (Fig. 4, 58) and the second groove (Fig. 4, 56) with depth and width extending along the whole length (Fig. 1 & 4) following a geometric shape of the holders (12, 14) so that should such replacement be necessary, blade 52 merely is withdrawn from complementary channel 56 in lower jaw 14 and is replaced. Likewise, platen 54 preferably is a one-piece continuous structure held in place in upper jaw 12 by means of a groove 58 in the upper jaw 12 and is replaced, as needed, by withdrawal from the groove 58 (cl 3 Line 7-13).

Regarding claim 15, The combination of Zhao and Andreula disclose the claimed invention of claim14. Andreula further teaches the grooves (56, 58) follow a geometric shape of the holder (12,14), and the grooves (56, 58) being relatively close to the claimed deep and width as shown in Fig. 1 and 4. However, the combination of Zhao and Andreula does not specifically disclose that the grooves is approximately 1 mm deep and 31 mm wide. 
It appears that the device of Zhao and Andreula has roughly the same deep and width of the grooves as the claimed dimensions, as shown in figure 1 & 4, and would operate equally well with the claimed grooves to provide surface area for the magnetized elastic strip to be attached inside the first and the second side of the first and the second holders. Furthermore, applicant has not disclosed that the claimed dimensions of approximately 1 mm deep and 31 mm wide solves any stated problem, indicating simply that “the grooves follow the geometric shape of the holder and are approximately 1 mm deep and 31 mm wide. (Specification pp. [65])”. Therefore, It would have been an obvious matter of design choice to have the grooves are approximately 1 mm deep and 
Regarding claim 16, The combination of Zhao and Andreula disclose the claimed invention of claim14. Zhao further discloses the grooves (Fig. 1, the groove is the location where the flexible stripe 32 is positioned) are adapted to increase a contact area of the holder with a magnetic eyelash strip (The examiner notes that the grooves are capable to provide surface area with depth, as shown in Fig.1 of Zhao in order to increase the contact area with magnetic eyelash strip, and similarly the grooves (56, 58) shown in Fig. 4 of Andreula).  
Regarding claim 17, The combination of Zhao and Andreula disclose the claimed invention of claim 14. Zhao further discloses a temporary adhesive (33) in the grooves (Fig. 1, the groove is the location where the flexible stripe 32 is positioned).

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao (US 20180235298 A1) in view of Davies (US 4993439 A).
Regarding claim 6-7, Zhao discloses the claimed invention of claim 1 except that the first holder and the second holder are transparent and comprise silicone. 
Davies teaches an eyelash curling with the first holder (First curling arcuate element) and the second holder (Second curling arcuate element) is transparent (claim 4) and is of moulded plastic material (claim 3) to provide the user with more visibility while attaching the false eyelashes, preventing any damage to the user’s skin or eye, and allow the user to use the device for an extended period of time due to the light weight of the material.

The combination of Zhao and Davies disclose the claimed invention except the first holder and the second holder are made of silicone. The instant disclosure describes the selection of this material as merely preferable [0056] and does not describe it as contributing any unexpected result to the applicator.  As such, the selection of materials for first and second holders is deem matters of design choice (lacking in any criticality), well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  
Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/Cris L. Rodriguez/Supervisory Patent Examiner, Art Unit 3772